The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of June 8, 2018. It should be respectfully noted that in the record there is one more submission of claims 1-13 on July 27, 2018. The relevance of these claims were not indicated. Therefore, claims 1 to 18 are examined and currently active in the application as originally filed. 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on November 26, 2018; June 5, 2020; August 24, 2020; February 19, 2021 were filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “side walls’ (claim 11, lines 2-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (US Patent Publication Application 2014/0055394 A1).
claim 1, Park et al. disclose a flexible display substrate comprising: a flexible display panel; and a deformable driver disposed on a surface of the flexible display panel, wherein the deformable driver is configured to drive the flexible display panel to deform under electrodeformation, and the deformable driver comprises one or more deformable units (See at least Figure 1 of Park et al. illustrating a flexible display substrate (1000, 100) with deformable driver  (110-1, 110-2…110-n) configured to drive the flexible display panel by deformable units (110) as discussed in paragraphs [0048-0053] of Park et al.). 
	In regard of claim 2, Park et al. further disclose the flexible display substrate according to claim 1, wherein each of the one or more deformable units comprises a piezoelectric material (See Figure 1 of Park et al. and paragraphs [0048, 0051-0053] discussing and illustrating that elements (110) are plurality of piezoelectric material which can be deformed). 
	In regard of claim 3, Park et al. further disclose the flexible display substrate according to claim 1, wherein each of the one or more deformable units comprises a piezoelectric ceramic bimorph material (See at least paragraphs [0062-0063] of Park et al. discussing that deformable units made of piezoelectric ceramic bimorph material). 
	In regard of claim 4, Park et al. further disclose the flexible display substrate according to claim 1, wherein each of the one or more deformable units comprises one branch in a rectangular shape (See at least Figure 23 of Park et al. illustrating units (110-H12, 110-V11, 110-H22, 110-V21) comprising a rectangular shape). 
	In regard of claim 5, Park et al. further disclose the flexible display substrate according to claim 1, wherein each of the one or more deformable units comprises two 
	In regard of claim 6, Park et al. further disclose the flexible display substrate according to claim 1, wherein when the deformable driver comprises a plurality of deformable units, the plurality of deformable units are arranged in an array (See at least Figure 1 of Park et al. illustrating driver (100) with plurality of units (110) arranged in array). 
	In regard of claim 7, Park et al. further disclose the flexible display substrate according to claim 1, wherein each of the one or more deformable units comprises at least three branches, an angle between any two adjacent branches of the at least three branches being greater than 0.degree and less than 180.degree.; wherein the at least three branches each extend outwardly from a center position of the deformable unit (See at least Figure 23 of Park et al. illustrating deformable units (110-H21; 110-V11; 110-V12; 110-H22) comprising at least three brunches with 90 degree angle). 
	In regard of claim 8, Park et al. further disclose the flexible display substrate according to claim 7, wherein each of the one or more deformable units comprises four branches; and the four branches are arranged in a cross shape (See Figure 23 of Park et al. illustrates units (110-H21; 110-V11; 110-V12; 110-H22) arranged in a cross shape). 
	In regard of claim 9, Park et al. further disclose the flexible display substrate according to claim 8, wherein: the four branches in the deformable unit are configured to be fixed to the surface of the flexible display panel by a first fixing member and four second fixing members; the first fixing member is located at center of the deformable 
	In regard of claim 10, Park et al. further disclose the flexible display substrate according to claim 9, wherein the first fixing member comprises a rectangular fixing surface and fixing posts located at the four corners of the fixing surface; the four corresponding ends of the four branches are respectively embedded under the fixing surface through a gap area between two adjacent fixing posts (See Figures 13-14 of Park et al. and paragraphs [0139-0140, 0150] discussing that fixing members (118) could be connected in corners). 
	In regard of claim 11, Park et al. further disclose the flexible display substrate according to claim 9, wherein the second fixing member comprises a top surface and side walls; the other end of each of the branches is embedded in a space region enclosed by the top surface and the side walls (See at least paragraphs [0033, 0057, 0084, 0085, 0086, 0087] of Park et al. describing connection of substrate since the claimed side walls are not illustrated). 
	In regard of claim 12, Park et al. further disclose the flexible display substrate according to claim 9, wherein the first fixing member and the second fixing member are fixed to the surface of the flexible display panel by gluing (See Figure 14 illustrating fixing members (118)). 
claim 13, Park et al. further disclose the flexible display substrate according to claim 1, wherein the flexible display panel is a flexible OLED display panel (See at least paragraph [0056] of Park et al. discussing OLED display). 
	In regard of claim 14, Park et al. further disclose a display device comprising the flexible display substrate according to claim 1 (See rejection of claim 1 provided above and paragraph [0056] of Park et al.). 
	In regard of claim 15, Park et al. further disclose the display device according to claim 14, wherein the display device comprises a flexible circuit board, and wherein a power supply lead of each of the one or more deformable units in the deformable driver is connected to the flexible circuit board (See at least Figure 15 of Park et al. illustrating a circuit board (150)). 
	In regard of claim 16, Park et al. further disclose a method for deformably driving the flexible display substrate according to claim 1, comprising the step of: applying a voltage to each branch of the one or more deformable units through a power supply lead; adjusting the voltage applied to each branch of the one or more deformable units to control the electrodeformation degree of the one or more deformable driver; and the deformable driver driving the deformable flexible display panel to deform (See rejection of claim 1 provided above). 
	In regard of claim 17, Park et al. further disclose the method according to claim 16, further comprising collectively arranging positive or negative ends of the branches of each deformable unit together before applying the voltage to each branch of the one or more deformable units (See Figure 14 of Park et al. illustrating collective arrangement of end (118) before applying the voltage). 
claim1 8, Park et al. further disclose a method for manufacturing a flexible display substrate, comprising the following steps: providing a flexible display panel; fixing a deformable driver on a surface of the flexible display panel, wherein the deformable driver comprises one or more deformable units; and connecting each branch of the one or more deformable units to a corresponding voltage source through a power supply lead (See rejection of claim 1 provided above and paragraphs [0057-0061] of Park et al.).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication Application 2006/0211217 to Xu et al. 
US Patent Publication Application 2007/022886 A1 to Takahashi et al. .
US Patent Publication Application 2014/0204509 A1 to Park 
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692